This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JACKIE THEOBALD,

 3          Petitioner-Appellant,

 4 v.                                                                            NO. 31,798

 5 STATE OF NEW MEXIO TAXATION
 6 and REVENUE DEPARTMENT, MOTOR
 7 VEHICLE DIVISION,

 8          Respondent-Appellee.


 9 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
10 William C. Birdsall, District Judge

11 Victor A. Titus
12 Farmington, NM

13 for Appellant

14 Gary K. King, Attorney General
15 Julia Belles, Special Assistant Attorney General
16 Santa Fe, NM

17 for Appellee


18                                 MEMORANDUM OPINION
 1 GARCIA, Judge.

 2        Jackie Theobald (Appellant) has appealed from the revocation of her driver’s

 3 license. We issued a notice of proposed summary disposition on October 11, 2012,

 4 proposing to reverse and remand for further proceedings. On October 25, 2012,

 5 Respondent-Appellee (the MVD) filed a memorandum in support of our proposed

 6 summary disposition. Appellant has filed no response in opposition, and the time for

 7 doing so has passed. We therefore adhere to the analysis previously proposed.

 8        On November 2, 2012, possibly in lieu of a response in opposition, Appellant

 9 filed a document entitled “motion to dismiss,” in which we understand her to request

10 that this Court conclusively resolve the license revocation proceedings in her favor,

11 based on principles of collateral estoppel. The MVD filed a response in opposition

12 on November 9, 2012. After due consideration, we conclude that the motion is not

13 well taken.

14        As an abstract proposition, collateral estoppel may apply. See generally

15 Albuquerque Police Dep’t v. Martinez (In re Forfeiture of Fourteen Thousand Six

16 Hundred Thirty Nine Dollars) ($14,639), 120 N.M. 408, 414-15, 902 P.2d 563, 569-

17 70 (Ct. App. 1995) (holding that collateral estoppel may preclude civil relitigation of

18 issues resolved in prior criminal trial). However, on the record before us, it is unclear

19 whether all of the elements are satisfied. See id. at 414, 902 P.2d at 569 (observing


                                               2
 1 that in order for collateral estoppel to apply, the parties must be the same or in privity,

 2 the subject matter of the actions must differ, the ultimate facts or issues must have

 3 actually been litigated, and the issue must necessarily have been determined).

 4 Moreover, “even if the elements of collateral estoppel are otherwise met, the [MVD

 5 and/or] district court may still determine that the application of collateral estoppel

 6 would be fundamentally unfair[.]” State v. Bishop, 113 N.M. 732, 734, 832 P.2d 793,

 7 795 (Ct. App. 1992). It would be inappropriate for this Court to make such a

 8 determination in the first instance. See id. (indicating that the lower courts are

 9 generally in the best position to evaluate fundamental fairness, in this context).

10 Finally, we observe that even if collateral estoppel principles could ultimately be said

11 to properly apply, this matter would still have to be remanded, insofar as the MVD

12 might have other evidence that could sustain the revocation of Appellant’s license.

13 See, e.g., Albuquerque Police Dep’t, 120 N.M. at 415, 902 P.2d at 570 (remanding for

14 further proceedings, notwithstanding the fact that collateral estoppel principles

15 precluded the admission of evidence previously held to have been unconstitutionally

16 seized, on grounds that other evidence might support forfeiture).

17        Accordingly, for the reasons stated above and in the notice of proposed

18 summary disposition, we reverse and remand to the MVD for further proceedings.

19        IT IS SO ORDERED.


                                                3
1                              _______________________________
2                              TIMOTHY L. GARCIA, Judge




3 WE CONCUR:



4
5 RODERICK T. KENNEDY, Judge



6
7 J. MILES HANISEE, Judge